DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 10, 11 is/are rejected under 35 U.S.C. 102(a1) as being unpatentable over Song US 2017/0092594.
Regarding claim 1, Song shows in fig.1, a communication module, comprising: an integrated circuit (IC) (102,112,130,160,170); an electrical interconnect comprising a radio frequency (RF) interconnect [0043] or a direct current (DC) interconnect; and an interposer circuit (108,106,110) electrically coupled between the IC (102,112,130,160,170) and the electrical interconnect (solder ball 122 making the connections). 

Regarding claim 7, Song shows in fig.6, a communication module wherein the electrical interconnect comprises the RF interconnect (bump 122) [0043], further comprising a plurality of RF bumps (122), including a first RF bump (122) to electrically couple the interposer circuit (106,108,110) to the IC (102,112,130,160,170) and a second RF bump (122) to electrically couple the interposer circuit to the RF interconnect. 
Regarding claim 10, Song shows in fig.6, a communication module wherein the interposer circuit (106,108,110) comprises a rigid circuit. 
Regarding claim 11, Song shows in fig.6, a communication module wherein a top surface of the IC (102,112,130,160,170) comprises a perimeter that bounds an interior of the top surface, and wherein the interposer circuit (106,108,110) is electrically coupled to the IC within the interior of the top surface. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song.
Regarding claims 12, 15, 16, Song shows in fig.6, wherein the interposer circuit (106,108,110) is electrically coupled to the IC at the interior of the top surface at a location of the interior of the top surface that is at least 0.5 millimeters, distance of 1 millimeter, 5-10 millimeter (See fig.1 and the position of the IC chip) inward from the perimeter of the top surface of the IC; wherein the electrical interconnect comprises the RF interconnect [0043] and wherein a length of the interposer circuit and a distance between the IC and the RF interconnect is at least 1 millimeter (distance of chips (102,112,130,160,170). 

.
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Shenoy US 2013/0242493.
Regarding claims 2-5, Song shows in fig.6, a device wherein the plurality of electrical interconnects comprises a plurality of RF interconnects (via bump 122) [0043] and wherein the communication module does not include any wire bonds (flip-chip structure) between the IC and the plurality of RF interconnects; the communication module comprising a plurality of electrical interconnects that includes the first electrical interconnect (bump), and wherein the interposer circuit is electrically coupled between the IC and the plurality of electrical interconnects; wherein the electrical interconnect comprises a first electrical interconnect.
Song differs from the claimed invention because he does not explicitly disclose a device wherein the IC comprises an electrical IC including at least one of a driver or a transimpedance amplifier; wherein the IC comprises an optical IC including at least one of an optical modulator or an optical receiver.
Shenoy discloses a device wherein the IC comprises an electrical IC including at least one of a driver (22, 24, 26) [0047] or a transimpedance amplifier [0136]; wherein the IC comprises an optical IC including at least one of an optical modulator [0066] or an optical receiver.
.
Claims 13, 14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song as applied to claims 1, 6, 7, 10, 11  and further in view of Dong US 2018/0292607
Regarding claim 13, Song shows in fig.6, a device having an interposer (108,106,110) connected to RF IC.
Song differs from the claimed invention because he does not explicitly disclose a communication module wherein: the IC comprises an optical IC including an optical modulator; the optical modulator includes a first side from which an optical data signal is output from the optical modulator; the optical modulator includes a second side opposite the first side, the optical modulator receiving input continuous wave (CW) light at the second side, the input CW light modulated by the optical modulator to generate the optical data signal; and the interposer circuit is electrically coupled to the optical modulator at or near the second side of the optical modulator. 
Dong discloses a device a communication module wherein: the IC comprises an optical IC including an optical modulator [0021]; the optical modulator includes a first side from which an optical data signal is output from the optical modulator [0021]; the optical modulator includes a second side opposite the first side, the optical modulator receiving input continuous wave (CW) light at the second side (se efig.1-7), the input CW light modulated by the optical modulator to generate the optical data signal; and the 
Dong is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Song. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Dong in the device of Song because facilitate modulation of the light [0049].
Regarding claim 14, Song in view of Dong discloses, a communication module further comprising an optical coupling element positioned between the second side of the optical modulator [0049] and a source of the input CW light, the interposer circuit [0029] extending out of plane over the optical coupling element from the electrical interconnect to the optical modulator [0021].
Dong is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Song. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Dong in the device of Song because facilitate modulation of the light [0049].
Regarding claim 18, Song shows in fig.6, a communication module, comprising: one or more integrated circuits (ICs) that include at least one of: an electrical integrated circuit (IC) (102,112,130,160,170).
Song differs from the claimed invention because he does not explicitly disclose a communication module wherein a driver or a transimpedance amplifier; and an optical integrated circuit (OIC) comprising at least one of an optical source, an optical modulator, or an optical receiver; a plurality of electrical interconnects comprising radio frequency (RF) interconnects; and an interposer circuit electrically coupled between a 
Dong  discloses a device wherein a driver or a transimpedance amplifier; and an optical integrated circuit (OIC) comprising at least one of an optical source, an optical modulator [0021], or an optical receiver; a plurality of electrical interconnects comprising radio frequency (RF) interconnects; and an interposer circuit electrically coupled between a first IC of the one or more ICs and the RF [0044, 0046] interconnects, wherein the communication module [0021] is devoid of wire bonds between the first IC and all RF interconnects that are electrically coupled to the first IC. 
Dong is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Song. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Dong in the device of Song because facilitate modulation of the light [0049].
Regarding claim 19, Song in view of Dong discloses (108,106,110), a communication module wherein the interposer circuit is routed out of plane between the first IC and the RF interconnects. 
Regarding claim 20, Song shows in fig.6, a device having an interposer (108,106,110) connected to RF IC.
Song differs from the claimed invention because he does not explicitly disclose a device wherein an interposer circuit electrically coupled between the optical modulator and the electrical interconnect; and an optical coupling element positioned between a source of continuous wave (CW) input light and an input of the optical modulator, 
Dong discloses a device wherein an interposer circuit electrically coupled between the optical modulator and the electrical interconnect; and an optical coupling element positioned between a source of continuous wave (CW) input light and an input of the optical modulator [0021], wherein: the input of the optical modulator [0021] is located at a same side of the optical modulator to which the interposer circuit is coupled to input an RF modulation signal to the optical modulator [0021]; and the interposer [0029] circuit extends out of plane over the optical coupling element from the electrical interconnect to the optical modulator.
Dong is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Song. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Dong in the device of Song because facilitate modulation of the light [0049].
Claims 8,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song as applied to claims 1, 6, 7, 10, 11  and further in view of Lee US 2019/0245543.
Regarding claims 8, 9, Song differs from the claimed invention because he does not explicitly disclose a device wherein each of the plurality of RF bumps comprises a gold bump; wherein the interposer circuit comprises a flex circuit. 

Lee is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Song. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Lee in the device of Song because it will improve the performance of the device [0003].
Pertinent art
References Mallik US 2020/0051899 and Lin US 2013/0329374 disclose the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813